Darden, Chief Judge
(concurring in part and dissenting in part):
I would affirm the decision of the Court of Military Review for the reasons expressed in my dissents in United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970), and United States v Boatner, 20 USCMA 376, 43 CMR 216 (1971).
Ferguson, Senior Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree only with that part of the principal opinion which holds a new post-trial proceeding in regard to sentence is required because of the failure of the staff judge advocate to advise the convening authority that the accused’s company commander had recommended that he not be eliminated from the service. United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970); United States v Boatner, 20 USCMA 376, 43 CMR 216 (1971); United States v Eller, 20 USCMA 401, 43 CMR 241 (1971). I disagree, however, with my brothers’ holding with regard to the unauthorized addition to the transcript of the trial.
In the first place, the unauthorized addition to the record of trial of the words “Your motion is denied,” after the authentication of the transcript and subsequent to approval by the officer exercising general court-martial authority, is a violation of Article 134, Uniform Code of Military Justice, 10 USC § 934 — willfully and unlawfully altering a public record. This offense, far from being minor in nature, is punishable by a dishonorable discharge, confinement at hard labor for three years, and accessory penalties. Secondarily, this unauthorized addition to the record can hardly be classified as trivial for it incorrectly records that the military judge denied a defense motion to dismiss for lack of speedy trial. The motion was properly addressed to him. Article 51(b), Code, supra. Paragraph 67e, Manual for Courts-Martial, United States, 1969 (Revised edition), requires that the military judge rule on the motion at the time it is presented or, if deferred, before the court closes to deliberate on the accused’s guilt or innocence. My brothers concede that in this case he failed to rule on the mo*130tion at any time. The military judge’s failure to do so effectively precluded counsel from requesting that he place upon the record, for the purpose of appellate review, his reasons for denying the motion.
The third basis for my disagreement is that the record of trial, as now presented, is irregular and is not an accurate or verbatim record of what occurred at the trial. Article 54, Code, supra, 10 USC § 854, provides that a punitive discharge may not be adjudged unless a verbatim record of the proceedings and testimony has been made. See paragraph 83a, Manual, supra; United States v Whitman, 3 USCMA 179, 11 CMR 179 (1953); United States v Belarge, 19 USCMA 91, 41 CMR 91 (1969). An unauthorized addition to the record affects the completeness thereof in the same manner as does a failure to record a part of the proceedings.
My brothers, while strongly condemning what occurred here, calling the alteration of the record an “act of corruption” and denominating it as an “illegal act,” nevertheless, hold that the accused was not harmed thereby. I do not believe that is the test which should be applied in the face of such contemptuous and criminal activity.
There are some matters which are so shocking to the judicial conscience that a test for prejudice would be meaningless. This tampering with the record of trial, while that record was still in the hands of the Government, constitutes a flagrant disregard for the absolute verity of the official record (United States v Albright, 9 USCMA 628, 26 CMR 408 (1958)), and an affront to the entire concept of military justice, which should not be countenanced by this Court. Cf. United States v Tucker, 9 USCMA 587, 26 CMR 367 (1958). The potential for injury to the appellate processes of military justice is so great that this Court should take such extraordinary action as is necessary to make it perfectly clear that wrongful charges in the record of trial will not be tolerated. Indeed, this is, in my opinion, the obligation of this Court “to which Congress has confided primary responsibility for the supervision of military justice in this country and abroad.” Noyd v Bond, 395 US 683, 695, 23 L Ed 2d 631, 89 S Ct 1876 (1969).
In sum, then, what is before us. in this case is admittedly not an authentic record of trial, but one on which the Government’s agents have practiced forgery. To countenance such a practice on behalf of the United States by applying doctrines of prejudice is merely to encourage their devious be-haviour. If we cannot be sure the records before us are authentic, our review is meaningless, for curing error below will simply depend on the availability to some judge advocate of a matching typewriter. Such behav-iour cannot be condoned, and the cure to be applied is instant reversal and dismissal of the charges.
I would reverse the decision of the Court of Military Review and order the charge and its specification dismissed.